Citation Nr: 1506474	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than January 1, 2009, for the grant of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was received in January 2009.

2.  Prior to a September 2009 rating decision, his combined disability rating for diabetes and associated complications was 60 percent, effective April 11, 2008; in September 2009, service connection was granted for posttraumatic stress disorder (PTSD), raising his combined disability rating to 70 percent, also effective April 11, 2008.

3.  In 2008, the Veteran's income fell just below the average poverty threshold for one person, after adjustment for Social Security and Medicare taxes, while engaged in marginal employment in running his portable barbeque business.  


CONCLUSION OF LAW

In according him the benefit of the doubt, the criteria for an effective date of April 11, 2008, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an earlier effective date of April 11, 2008, for the award of TDIU because he has met the schedular requirements since then.  He argues that his income did not exceed the poverty level for that year.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within 1 year from such date, otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).

In order to meet the schedular requirements for a TDIU, a claimant must have either one service-connected disability, rated at 60 percent or more, or two or more disabilities, where at least one rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met.  
38 C.F.R. § 4.16(a) (2014).  The Veteran's service-connected diabetes and associated complications can be considered one disability, and were rated collectively as 60 percent disabling, effective March 11, 2008, at the time of his January 2009 claim.  In September 2009, PTSD was service-connected, and his combined disability rating was increased to 70 percent disabling, effective March 11, 2008.  Therefore, he has met the schedular requirements for a TDIU since before PTSD was granted, as of March 11, 2008.

Entitlement to a TDIU also requires evidence showing the Veteran is unable to engage in substantially gainful activity.  The regulations do not provide a definition of "substantially gainful employment," but VA Adjudication Procedure Manual, M21-1MR, defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Although the Board is not bound by VBA's M21-MR manual, it can be useful at time in deciding claims.  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); Moore, supra.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Moreover, the M21-1MR contains a note that for self-employed individuals, low net earnings in conjunction with gross income should be considered, and thus may be considered marginal employment.  

The Veteran submitted evidence showing his net income in 2008 was below the poverty threshold for one person under the age of 65, as a result of operating his portable barbeque business.  The Board finds this evidence probative.  However, even assuming the Veteran exceeded the poverty threshold, the Board finds upon these facts that the Veteran engaged in marginal employment.  See 38 C.F.R. § 4.16(a) ("Marginal employment may also be held to exist, on a facts found basis . . . when earned annual income exceeds the poverty threshold.") 

Accordingly, as his claim was received in January 2009, and it was factually ascertainable that he was engaged in marginal employment by running a portable barbeque business in 2008, and he met the schedular requirements for a TDIU as of March 11, 2008, an earlier effective date of March 11, 2008, for the award of a TDIU is granted.



ORDER

An earlier effective date of March 11, 2008, for the grant of a TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


